13‐4173‐cv 
Adelson v. Harris 



                              In the
          United States Court of Appeals
                     For the Second Circuit
                              ________ 
                                     
                        AUGUST TERM, 2014 
                                     
                     ARGUED: AUGUST 28, 2014 
                    DECIDED: NOVEMBER 29, 2017 
                                     
                          No. 13‐4173‐cv 
                                     
                       SHELDON G. ADELSON, 
                         Plaintiff‐Appellant, 
                                     
                                   v. 
                                     
    DAVID A. HARRIS, MARC R. STANLEY, AND NATIONAL JEWISH 
                      DEMOCRATIC COUNCIL, 
                        Defendants‐Appellees. 
                              ________ 
                                     
           Appeal from the United States District Court 
              for the Southern District of New York. 
          No. 12‐cv‐06052 – J. Paul Oetken, District Judge. 
                              ________ 
                                     
Before: CALABRESI, RAGGI, and CHIN, Circuit Judges. 
                              ________ 
 

Plaintiff‐Appellant Sheldon Adelson appeals from the September 30, 
2013 order of the United States District Court for the Southern 
District of New York (Oetken, J.) dismissing his defamation suit. We 
 


previously certified two questions to the Nevada Supreme Court. 
Having received that court’s response, we affirm. 
 
 
                                James R. Ferguson, Mayer Brown 
                                LLP, Chicago, IL (Michele L. 
                                Odorizzi, Demetrios G. Metropoulos, 
                                Mayer Brown LLP, Chicago, IL; 
                                Andrew L. Frey, Mayer Brown LLP, 
                                New York, NY; L. Lin Wood and 
                                Jonathan D. Grunberg, Wood, 
                                Hernacki & Evans, LLC, Atlanta, GA, 
                                on the briefs), for Plaintiff‐Appellant. 
                                 
                                Lee Levine (Seth D. Berlin, Gayle C. 
                                Sproul, Chad R. Bowman, Rachel F. 
                                Strom, on the briefs), Levine Sullivan 
                                Koch & Schulz, LLP, New York, NY, 
                                for Defendants‐Appellees. 
 
 
 
PER CURIAM: 

       Familiarity  with  the  facts  of  this  case,  as  set  forth  in  this 

court’s  decision  in  Adelson  v.  Harris,  774  F.3d  803  (2d  Cir.  2014),  is 

assumed.  This  case  involves  defamation  claims  brought  by 

Appellant  Sheldon  Adelson  against  Appellees  National  Jewish 

Democratic  Council,  its  Chair,  Marc  Stanley,  and  its  President  and 

CEO,  David  Harris.  Appellant’s  claim  of  defamation  is  based  on 

Appellees’  2012  online  petition  urging  then  presidential  candidate 

Mitt  Romney  to  reject  Appellant’s  financial  contributions  because 


                                        2 
 


Appellant’s money came from his Chinese casinos and was “dirty” 

and  “tainted,”  and  because  Appellant  “’personally  approved’  of 

prostitution  in  his  [Chinese]  casinos.”  J.A.  38  (emphasis  omitted). 

Using  a  hyperlink,  the  petition  attributed  these  “facts”  to  an 

Associated Press (“AP”) story. Id. 

       The  United  States  District  Court  for  the  Southern  District  of 

New  York  dismissed  Appellant’s  action  under  Rule  12(b)(6)  and 

applied the Nevada anti‐SLAPP statute to award attorney’s fees and 

costs  to  Appellees.  See  Adelson  v.  Harris,  973  F.  Supp.  2d  467 

(S.D.N.Y. 2013). On appeal, we affirmed the district court in part, but 

certified two questions to the Nevada Supreme Court: 

       (1) whether a hyperlink to source material about judicial 
       proceedings suffices in an online petition for purposes of 
       applying Nevada’s common law fair report privilege; and (2) 
       whether the Nevada anti‐SLAPP statute, as it existed prior to 
       the amendments in 2013, covered speech that seeks to 
       influence an election but that is not addressed to a 
       government agency. 

Adelson, 774 F.3d at 811. 

       The  Nevada  Supreme  Court  accepted  the  certified  questions 

in  2015,  and  on  September  27,  2017,  issued  its  answers.  Adelson  v. 

Harris,  402  P.3d  665  (Nev.  2017).  As  to  the  first  question,  the  court 

held that “a hyperlink to source material about a judicial proceeding 

may  suffice  as  a  report  within  the  common  law  fair  report 

privilege,”  and  that  “the  online  petition,  as  it  existed  when 


                                        3 
 


[Appellant’s]  complaint  was  filed,  fell  within  the  purview  of 

Nevada’s fair report privilege.” Id. at 666, 670. 

       As to the second question, the court directed us to its recently 

issued  opinion  Delucchi  v.  Songer,  396  P.3d  826  (Nev.  2017),  and 

explained  that,  pursuant  to  Delucchi,  Nevada’s  anti‐SLAPP  statute 

covers  “[c]ommunication  that  is  aimed  at  procuring  any 

governmental  or  electoral  action,  result  or  outcome  .  .  .  which  is 

truthful or is made without knowledge of its falsehood, even if that 

communication  was  not  addressed  to  a  government  agency.”  Id.  at 

666, 670 (internal quotation marks and citations omitted). 

       Following  receipt  of  the  Nevada  Supreme  Court’s  response, 

we ordered the parties to submit letter briefs addressing the import 

of  that  response  to  the  resolution  of  this  appeal.  In  response, 

Appellant urged us to revive his defamation claim, arguing (1) that 

his  claim  also  rests  on  the  non‐privileged  statement  that  he  “used 

funds from prostitution to finance his campaign contributions,” D.I. 

177  at  3‐6  (emphasis  omitted);  (2)  that  the  district  court  erred  in 

holding,  as  a  matter  of  law,  that  Appellees  made  the  statements 

without  knowledge  of  their  falsehood;  and  (3)  that  he  should  have 

been  allowed  additional  discovery  on  the  anti‐SLAPP  statute’s 

scienter requirement. 

       The  district  court,  applying  Nevada  law,  dismissed 

Appellant’s  claim  because  Appellees’  statements  rested  in  part  on 

                                      4 
 


opinion  and  were  otherwise  protected  by  the  fair  report  privilege. 

Adelson, 973 F. Supp. 2d at 471. We have already affirmed that ruling 

as it pertained to statements of opinion. Adelson, 774 F.3d at 807.  

      Nevada  law  grants  “absolute  immunity  from  defamation  .  .  . 

to  the  news  media  and  the  general  public  to  report  newsworthy 

events  in  judicial  proceedings.”  Sahara  Gaming  Corp.  v.  Culinary 

Workers  Union  Local  226,  115  Nev.  212,  215  (1999).  The  contested 

allegations―that       Appellant          personally     approved        of 

prostitution―came from an AP story, describing a sworn declaration 

made in a lawsuit by an ex‐employee against Appellant’s company. 

In  our  prior  opinion,  we  explained  that  these  statements,  “if 

unprivileged,”  may  be  actionable.  Adelson,  774  F.3d  at  807.  So  we 

asked  the  Nevada  Supreme  Court,  by  certification,  whether  the 

hyperlinks used in the petition sufficiently attributed the statements 

to the AP story to invoke the fair report privilege. See id. at 808. That 

court’s  affirmative  response  resolves  the  issue.  The  fair  report 

privilege  applies  and  the  district  court’s  dismissal  of  Appellant’s 

defamation claim was correct. 

      The district court also applied Nevada’s anti‐SLAPP statute to 

Appellant’s case. Appellant argues that the district court erred in its 

conclusion  that, as a matter  of  law,  the challenged  statements  were 

made “without knowledge of falsehood,” as required by the statute. 

D.I.  177  at  7  (internal  quotation  marks  omitted).  We  did  not 

                                     5 
 


explicitly  address  this  ruling  in  our  prior  opinion.  But,  when  we 

explained  that  the  district  court  properly  exercised  its  discretion  in 

deciding not to allow discovery on the topic, we implicitly approved 

of  the  district  court’s  determination  that,  as  a  matter  of  law, 

Appellees  acted  in  good  faith.  See  Adelson,  774  F.3d  at  809  (“[T]he 

discovery sought was not reasonably calculated to create a material 

issue of fact . . . .”). 

        In any event, we agree with the district court: Appellant failed 

to  allege  “knowledge  of  falsity,  much  less  facts  to  support  such  a 

conclusion.”  Adelson,  973  F.  Supp.  2d  at  503.  Thus,  we  affirm  both 

the  district  court’s  denial  of  Appellant’s  request  for  additional 

discovery  and  the  district  court’s  application  of  the  anti‐SLAPP 

statute to this case. 

        For these reasons, the district court’s dismissal of Appellant’s 

case is AFFIRMED. 




                                       6